Title: To James Madison from William Lee, 7 December 1806
From: Lee, William
To: Madison, James



Duplicate
Sir,
Bordeaux Decr. 7: 1806

I have the honor to transmit to you by triplicate this day an Imperial decree declaring Great Britain in a state of Blockade  It appears to be understood by the merchants of this City, that all Vessels destined for England, or that may have cleared in America for England, and a market, will from this date be considered as good prizes to all french cruisers.  The fifth article of this decree would seem to confirm this interpretation of the merchants of Bordeaux.  Genl. Armstrong will undoubtedly seek some explanation and it is to be hoped this Government will give such as to prevent any depredations on our commerce.  When questioned on this point I have opposed to interested views of the merchants the article of the Convention with France declaring the flag to protect property but without success  They feel persuaded they will be permitted to arm private ships, to enforce this decree.  They only wait further information on the subject from Paris.  I dispatch this by a boat to endeavour to overtake several American vessels which are detained by contrary winds at the mouth of the river.  With great respect I have the honor to remain Your obt St

Wm. Lee

